DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  the claim limitation “a distal flat top outer wall...” in lines 5-6 should be amended to read –the --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1, 2, 4-7, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5,66,116).
Regarding claim 1, Franklin discloses an imaging catheter with rotatable array.  Hossack shows an imaging catheter assembly (par. [0092] states “an imaging catheter 301 is shown in FIG. 9. The imaging catheter 301 may include a catheter body 310 and a distal end portion 330 supported by and selectively rotatable relative to a distal end of the catheter body 310 at an interface therebetween”), comprising:
A tip member (see 336 in fig. 9) comprising a tubular body that includes a closed distal end (fig. 9 and 21 show that the housing member 336 is tubular”), an opened proximal end (fig. 21 shows open proximal of tip member which is 336 for electrical signal member 382 to connect to the transducer array 340), and a proximal curved top outer wall  extending from the proximal opened end (fig. 9 shows proximal  has a curved outer/exterior wall) and tapering portion (fig. 9 shows it tapers right after proximal portion of element 336);
A flexible elongate member (par. Par. [0031] states “Then, the catheter body may be steered to curve a distal end portion of the catheter body (e.g., without additional advancement of the catheter into the patient)“; [0081] states “In one implementation, the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature comprising a distal portion coupled to the open proximal end of the tip member (fig. 9 shows distal portion 310 of imaging catheter 301 which is coupled to the open proximal end of the tip member 336 via a coupling member 350); and
an imaging component mounted within the tip member (par. [0092] states “A transducer array 340 (e.g., an ultrasound transducer array) may be supportably interconnected to the housing member 336”) wherein the catheter comprises at least one pullwire lumen which is configured to extend longitudinally along the flexible elongate member (par. [0075] states “The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body... the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10”;  and comprises an electrical cable to transfer echo signals obtained from the imaging component mounted within the tip member that propagate towards and through the distal tubular body (see 80, 82 in fig. 2, 7B; par. [0069] states “In this regard, the electrical signal line 80 may include at least a first electrical signal member 82 that extends from a distal end portion of the catheter body 10 and electronically connects to the transducer array 40 across the noted interface”).
As stated above that Franklin does teach the tip member comprising a tapering portion (fig. 9 shows it tapers right after proximal portion of element 336), however, Franklin does not explicitly state a distal flat top outer wall towards the closed distal end.  Fig. 9 shows the distal tip member 336, and the transducer 340 with the distal tip member, but it is unclear if there any kind of exterior layer/wall that covers the transducer 340 which provide the distal flat top wall, or if the top member is open to exterior.  Therefore, the Examiner has provided prior art Gerbi to teach tip member with  a distal flat top outer wall towards the closed distal end.  Furthermore, Franklin fails to explicitly state that the tubular body of the tip member comprises the at least one pullwire lumen. 
Gerbi is in the same filed of endeavor and discloses an ultrasound imaging.  Gerbi also teaches a tip member (see 32 in fig. 3A) with a distal flat top outer wall towards the closed distal end (fig. 3A shows a distal flat top via 36; par. [0034] states “a flat viewing window 36 within the distal portion 32”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Franklin to include a distal flat top outer wall towards the closed distal end, as taught by Gerbi, to provide viewing window, and provide cover for the ultrasound transducer from patient fluid which will avoid damaging to the transducer.
But, Franklin and Gerbi fail to explicitly state that the tubular body of the tip member comprises the at least one pullwire lumen.
Kondo discloses an ultrasound probe.  Kondo teaches tubular body of the tip member comprises the at least one pullwire lumen (see 21 in fig. 3; col. 2, lines 33-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Franklin in view of Gerbi to extend the pullwire lumen to the tubular body to provide the tubular body of the tip member with the at least one pullwire lumen, as taught by Kondo to be able to turn the ultrasound transducer unit. 
Regarding claim 2, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection, furthermore, Franklin shows that the closed distal end comprises a round profile (fig. 9 shows that distal tip of element 336 has a round profile).
Regarding claim 4, Franklin in view of Gerbi disclose the invention substantially as described in the 103 rejection, furthermore, Franklin shows wherein the tubular body includes an inner cavity extending from the proximal opened end towards the distal closed end (fig. 19 shows 336 with inner cavity before placing the transducer; fig. 21 shows the proximal cavity extends from proximal portion of 336 ), and wherein the inner cavity includes a proximal curved top inner wall opposite the proximal curved top outer wall (fig. 21 shows the inner wall opposite the proximal curbed top outer wall).
But, Franklin fails to explicitly state a distal flat top inner wall opposite the distal flat top outer wall. 
Gerbi is in the same filed of endeavor and discloses an ultrasound imaging.  Gerbi teaches a distal flat top inner wall opposite the distal flat top outer wall (par. [0034] states “a flat viewing window 36 within the distal portion 32”; fig. 2A shows the flat outer wall 36; the examiner notes that the flat top 36 has flat top inner wall underneath/opposite the distal flat top outer wall).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having a distal flat top inner wall opposite the distal flat top outer wall in the invention of Franklin and Kondo, as taught by Gerbi, to provide viewing window, and covers the ultrasound transducer from patient fluid which will avoid damage to the transducer.  
Regarding claim 5, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection, furthermore, Franklin shows the imaging component comprises a planar element that includes an ultrasound transducer array (par. [0027] states “2D image data may be processed together with information indicative of corresponding transducer array positioning to provide 3D image data”).
Regarding claim 6, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection, furthermore, Gerbi  teaches wherein the distal flat top outer wall at least partially forms an imaging window for the ultrasound transducer array (par. [0034] states “a flat viewing window 36 within the distal portion 32”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having wherein the distal flat top outer wall at least partially forms an imaging window for the ultrasound transducer array in the invention of Franklin and Knondo, as taught by Gerbi, to be able to transmit ultrasound to the patient unimpeded and improve ultrasound wave propagation.   
Regarding claim 7, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection, furthermore, Franklins shows wherein the imaging component is positioned within the inner cavity (fig. 21 shows ultrasound array 340 positioned within the inner cavity of element 336), but fails to explicitly state that the ultrasound transducer array emits ultrasound beams towards and through the distal flat top inner wall and the distal flat top outer wall. 
Gerbi also teaches wherein the ultrasound transducer array emits ultrasound beams towards and through the distal flat top inner wall and the distal flat top outer wall (par. [0034] states “a flat viewing window 36 within the distal portion 32”; fig. 2A shows the flat outer wall 36 and fig. 2D shows ultrasound 12 underneath flat viewing window 36; the examiner notes that the flat top 36 has flat top inner wall underneath/opposite the distal flat top outer wall; the examiner notes that the ultrasound emission from transducer array 12 will go through the flat viewing window 36).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized that the ultrasound transducer array emits ultrasound beams towards and through the distal flat top inner wall and the distal flat top outer wall in the invention of Franklin and Kondo, as taught by Gerbi, to be able to transmit ultrasound to the patient unimpeded and improve ultrasound wave propagation.   
Regarding claim 23, Franklin in view of Gerbi disclose the invention substantially as described in the 103 rejection, furthermore, Franklin shows wherein the tubular body comprises a substantially 
    PNG
    media_image1.png
    341
    564
    media_image1.png
    Greyscale
uniform diameter between the closed distal end and the open proximal end (see fig 9 on the right, the portion noted has substantial uniform diameter and is between the closed distal end and open proximal end), wherein the inner cavity includes a distal section comprising a first cross-section configured to receive the imaging component (fig. 19 shows the inner cavity and fig. 21 shows imaging component 340 within the inner cavity), and a proximal section comprising a second cross-section configured to receive the distal portion of the flexible elongated member (fig. 9 shows proximal section of tip member receives the distal portion 350 of flexible elongated member).

Regarding claim 26, Franklin discloses an imaging catheter with rotatable array.  Hossack shows an imaging catheter assembly (par. [0092] states “an imaging catheter 301 is shown in FIG. 9. The imaging catheter 301 may include a catheter body 310 and a distal end portion 330 supported by and selectively rotatable relative to a distal end of the catheter body 310 at an interface therebetween”), comprising:
A tip member (see 336 in fig. 9) comprising a tubular body that includes a closed distal end (fig. 9 and 21 show that the housing member 336 is tubular”), an opened proximal end (fig. 21 shows open proximal of tip member which is 336 for electrical signal member 382 to connect to the transducer array 340), and a proximal curved top outer wall  extending from the proximal opened end (fig. 9 shows proximal  has a curved outer/exterior wall) and tapering portion (fig. 9 shows it tapers right after proximal portion of element 336);
A flexible elongate member (par. Par. [0031] states “Then, the catheter body may be steered to curve a distal end portion of the catheter body (e.g., without additional advancement of the catheter into the patient)“; [0081] states “In one implementation, the first segment 2 of catheter 1 may be deformable to a first radius of curvature (R.sub.1) in response to a tensile force applied by any one of the plurality of pull wires. Correspondingly, the third segment 4 of the catheter 1 may be provided to be deformable to a second radius of curvature (arch 2) in response to such tensile force. The segments 2 and 4 may be provided so that a ratio of R.sub.2/R.sub.1 is no more than about 2/3, and in certain applications no more than about 1/2. As may be appreciated, such an arrangement facilitates steering of catheter 1”) comprising a distal portion coupled to the open proximal end of the tip member (fig. 9 shows distal portion 310 of imaging catheter 301 which is coupled to the open proximal end of the tip member 336 via a coupling member 350); 
A crown element member (see either 52 and 32 in fig. 2 or 350 in fig. 9) comprising an interconnection between the tip member and the distal portion of the flexible elongate member (fig. 2 shows that crown element 32 and 52 coupling the tip member 30 with cather body 10, also fig. 9 shows element 350 coupling the tip member330 and the distal potion of the flexible elongate member 310) that is configured to fit around an electrical cable (fig. 2 shows electrical cable 80 within the crown element member; fig. 18 also shows the electrical cable 380 within crown element 350); 
an imaging component mounted within the tip member (par. [0092] states “A transducer array 340 (e.g., an ultrasound transducer array) may be supportably interconnected to the housing member 336”),
 wherein the catheter comprises at least one pullwire lumen which is configured to extend longitudinally along the flexible elongate member (par. [0075] states “The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body... the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10”;  and comprises the electrical cable which the crown elements fitted around to transfer echo signals obtained from the imaging component mounted within the tip member that are emitted via ultrasound beams towards and through the distal tubular body  (see 80, 82 in fig. 2, 7B; par. [0069] states “In this regard, the electrical signal line 80 may include at least a first electrical signal member 82 that extends from a distal end portion of the catheter body 10 and electronically connects to the transducer array 40 across the noted interface”; fig. 2 shows electrical cable 80 within the crown element member; fig. 18 also shows the electrical cable 380 within crown element 350).
As stated above that Franklin does teach the tip member comprising a tapering portion (fig. 9 shows it tapers right after proximal portion of element 336), however, Franklin does not explicitly state a distal flat top outer wall towards the closed distal end.  Fig. 9 shows the distal tip member 336, and the transducer 340 with the distal tip member, but it is unclear if there any kind of exterior layer/wall that covers the transducer 340 which provide the distal flat top wall, or if the top member is open to exterior.  Therefore, the Examiner has provided prior art Gerbi to teach tip member with  a distal flat top outer wall towards the closed distal end.  Furthermore, Franklin fails to explicitly state that the tubular body of the tip member comprises the at least one pullwire lumen. 
Gerbi is in the same filed of endeavor and discloses an ultrasound imaging.  Gerbi also teaches a tip member (see 32 in fig. 3A) with a distal flat top outer wall towards the closed distal end (fig. 3A shows a distal flat top via 36; par. [0034] states “a flat viewing window 36 within the distal portion 32”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Franklin to include a distal flat top outer wall towards the closed distal end, as taught by Gerbi, to provide viewing window, and provide cover for the ultrasound transducer from patient fluid which will avoid damaging to the transducer.
But, Franklin and Gerbi fail to explicitly state that the tubular body of the tip member comprises the at least one pullwire lumen.
Kondo discloses an ultrasound probe.  Kondo teaches tubular body of the tip member comprises the at least one pullwire lumen (see 21 in fig. 3; col. 2, lines 33-49).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Franklin in view of Gerbi to extend the pullwire lumen to the tubular body to provide the tubular body of the tip member with the at least one pullwire lumen, as taught by Kondo to be able to turn the ultrasound transducer unit. 

Regarding claim 27, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection, furthermore, Franklin shows wherein the tubular body includes an inner cavity extending from the proximal opened end towards the distal closed end (fig. 19 shows 336 with inner cavity before placing the transducer; fig. 21 shows the proximal cavity extends from proximal portion of 336 ), and wherein the inner cavity includes a proximal curved top inner wall opposite the proximal curved top outer wall (fig. 21 shows the inner wall opposite the proximal curbed top outer wall), wherein the imaging component comprises a planar element that includes an ultrasound transducer array (par. [0027] states “2D image data may be processed together with information indicative of corresponding transducer array positioning to provide 3D image data”).
But, Franklin and Kondo fail to explicitly state a distal flat top inner wall opposite the distal flat top outer wall, and the distal flat top outer wall at least partially forms an imaging window of the ultrasound transducer array. 
Gerbi is in the same filed of endeavor and discloses an ultrasound imaging.  Gerbi teaches a distal flat top inner wall opposite the distal flat top outer wall (par. [0034] states “a flat viewing window 36 within the distal portion 32”; fig. 2A shows the flat outer wall 36; the examiner notes that the flat top 36 has flat top inner wall underneath/opposite the distal flat top outer wall), and the distal flat top outer wall at least partially forms an imaging window for the ultrasound transducer array (par. [0034] states “a flat viewing window 36 within the distal portion 32”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having a distal flat top inner wall opposite the distal flat top outer wall and the distal flat top outer wall at least partially forms an imaging window for the ultrasound transducer array in the invention of Franklin and Kondo, as taught by Gerbi, to provide viewing window, and covers the ultrasound transducer from patient fluid which will avoid damage to the transducer, and to be able to transmit ultrasound to the patient unimpeded and improve ultrasound wave propagation. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116) as applied to clam 1 above and further in view of Davies et al. (US 2010/0179426; hereinafter Davies).
Regarding claim 3, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows different portions of the catheter is made of polyether block amide (section 23, 24 and 25 in fig. 5 of the catheter is made of polyether block amide; par. [0076] states “outer tubular section 23 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA)”; par. [0077] states “outer tubular section 24 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA)”; par. [0078] states “outer tubular section 25 may be extruded utilizing a polymer-based material, e.g., a polyether block amide (PEBA)”), but Franklin does not explicitly state the tip member which also includes elements 34, and 38 in fig. 2B are also made of polyether block amide.
Davies is in the same field of endeavor and discloses an ultrasound catheter.  Davies teaches tip member which includes the transducer holder is made of Polyether block amide (par. [0022] states “The catheter shaft 12, collar 40, and transducer housing 42 are made of any suitable material. An example of a material suitable for the catheter shaft is engineered nylon (such as Pebax.RTM. polyether block amide)”; the Examiner notes that the collar 40 is the tip member).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of having the whole tip member made of polyether block amide in the invention of Franklin in view of Gerbi, in view of Kondo, as taught by Davies, to provide superior mechanical and dynamic properties such as flexibility, impact resistance and its softness properity. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to clams 1 and 5 above and further in view of Sliwa et al. (WO 2015/108666).
Regarding claim 8, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows that the transducer 340 is placed parallel within the tip member 336 (see fig. 21), and as stated above, Gerbi teaches the distal flat top inner wall (par. [0034] states “a flat viewing window 36 within the distal portion 32”; fig. 2A shows the flat outer wall 36; the examiner notes that the flat top 36 has flat top inner wall underneath/opposite the distal flat top outer wall), but Franklin in view of Gerbi fail to explicitly state wherein a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns. 
Sliwa is in the same filed of endeavor and discloses an ultrasound sensor bearing tip.  Sliwa teaches a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns (par. [0045] states “According to certain aspects, membranes 310, 410, 510, 610 have a thickness of no more than about 30 microns. For example, membranes 310, 410, 510, 610 can each have a thickness between about 5 microns and about 25 microns, or between about 10 microns and about 20 microns. At these dimensions, acoustic distortion and attenuation of energy passing to and/or from sensor 32 are minimized”; fig. 3 shows the membrane 312 which has a thickness between inner and outer wall).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns in the invention of Franklin in view of Gerbi, in view of Kondo, as taught by Sliwa, to minimized acoustic distortion and attenuation of energy passing to and from sensor (par. [0045] states “At these dimensions, acoustic distortion and attenuation of energy passing to and/or from sensor 32 are minimized”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to clams 1 and 5 above and further in view of Couvillon, JR (US 2005/0027198; hereinafter Couvillon). 
Regarding claim 9, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the imaging component is enclosed within inner cavity by a material including polyurethane. 
Couvillon is in the same filed of endeavor and discloses ultrasonic imaging catheter.  Couvillon teaches imaging component is enclosed within inner cavity by a material including polyurethane (par. [0029] states “it is also possible to form the housing 116 of a material that causes minimal attenuation of the ultrasonic signal that is transmitted and received by transducer 132. Suitable low-attenuation materials include polyethylene, silicone rubber, polyvinyl chloride, polyurethanes”; fig. 1A shows imaging component 132 is enclosed by housing 116).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using the teaching of imaging component is enclosed within inner cavity by a material including polyurethane in the invention of Franklin in view of Gerbi, in view of Kondo, as taught by Couvillon, for its low-attenuation property (par. [0029] of Couvillon states “Suitable low-attenuation materials”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to clams 1 and 5 above and further in view of Havel et al. (US 2015/0335311; hereinafter Havel).
Regarding claim 10, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows a first inner sidewall of the inner cavity (fig. 19 shows a first inner sidewall of the inner cavity which is top sidewall within housing); a second inner sidewall of the inner cavity (fig. 19 shows a second sidewall of the inner cavity which is the bottom sidewall within housing 336); wherein the first inner sidewall is radially opposite the second inner sidewall (fig. 19 and 21 shows that the top sidewall which is the first inner sidewall and bottom inner sidewall which is the second side wall are radially opposite within the housing 336 since the bottom portion of the housing 336 is tubular), but Franklin in view of Gerbi fail to explicitly state a first guide member, a second guide member, and the imaging component is position within the tip member guided by the first and second guide members. 
 Havel is in the same field of endeavor and discloses a catheter based ultrasound.  Havel teaches a first guide member extending along first inner sidewall (see 56 on the top in fig. 9); and a second guide member extending along a second inner sidewall (see 56 on the bottom in fig. 9), and wherein imaging component is positioned within tip member guided by the first and second guide member (par. [0061] states “Pivot element 58 including transducer 28”; the transducer is mounted within element 58 in fig. 9 ).  The Examiner notes that the guide member of Havel is positioned within a tip of a catheter (fig. 1 shows the tip of a catheter 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention (distal tip member) of Franklin in view of Gerbi, in view of Kondo to incorporate a first guiding member, a second guiding member, and the imaging component is position within the tip member guided by the first and second guide members, as taught by Havel provide adequate support for the imaging component, and be able to pivot the transducer perpendicular to  longitudinal axis to transmit ultrasound at different angles (par. [0029] of Havel states “the pivot axis is a lateral axis (e.g. perpendicular to the longitudinal axis). Transducer 28 in conjunction with driving mechanism 32 and pivot mechanism 30 is capable of transmitting and receiving ultrasound signals in a variety of directions or orientations which are passed along data signal communication lines between transducer 28 and the ultrasound console”). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to clams 1 and 5 above and further in view of Edidin et al. (US 2012/0100729; hereinafter Edidin).
Regarding claim 11, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows wherein the distal of the flexible elongate member further comprises a connecting member (see 350 in fig. 9, connecting member 350 connects the distal end of catheter 310 to the tip member 336), and the connected member engaging with the tip member (fig. 9 shows connecting member 350 connects the distal end of catheter 310 to the tip member 336).
But, Franklin in view of Gerbi fail to explicitly state that the inner cavity includes a first keyed inner wall surface, connecting member includes a second keyed surface inter-engaging with the first keyed inner wall surface. 
Edidin is in the same filed of endeavor and discloses an imaging catheter.  Edidin teaches connectable detachable portion with inner cavity having a first keyed inner wall surface (see 242a) and a second keyed surface (see 244a) inter-engaging with the first keyed inner wall surface (second keyed surface 244a engages with first keyed surface 242a when they are engaged).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the inner cavity to incorporate a first keyed surface and modified the connected member to incorporate a second keyed surface inter engaging with the first keyed inner wall surface in the invention of Franklin in view of Gerbi, in view of Kondo, as taught by Edidin, to provide an easy and quick connectable interface which can be detachable (par. [0033] of Edidin states “The connectable detachable interface”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  in view of Edidin et al. (US 2012/0100729; hereinafter Edidin) as applied to claim 11 above, and further in view of Oakley et al. (US 5,413,107; hereinafter Oakley).
Regarding claim 12, Franklin in view of Gerbi, in view of Kondo in view of Edidin disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows a plurality of steering lines extending along the flexible elongate member (par. [0019] states “Optionally, the imaging catheter may incorporate various approaches to provide for steering of a catheter body. For example, one or a plurality of pull wires may extend from a proximal end to a distal end portion of a catheter body”), but Franklin in view of Gerbi, in view of Edidin fail to explicitly state that the steering lines coupled to connecting member, wherein the plurality of steering lines are oriented relative to the second keyed surface such that translation of each of the plurality of steering lines deflects the tip member in an associated pre-defined direction relative to a longitudinal axis of the flexible elongate member. 
Oakley is in the same field of endeavor and discloses ultrasonic probe having articulated structure.  Oakley teaches steering lines (see plural of steering lines 40 in fig. 7; col. 8, lines 45-59 states “The pairs of tension members 38 and 40 are affixed to the distal member 46 of the articulated section 16 of the probe [...]If tension had been applied to one of the other pair 40 of tension members, and released from the other, the articulated section 16 of probe 10 would correspondingly bend up or down with respect to the plane of FIG. 6, in the plane of FIG. 7”) coupled to connecting member (fig 1 shows connecting member 16, and fig. 7 shows the steering lines are coupled to distal member 46 of connecting member 16), wherein the plurality of steering lines are oriented relative to surface of the connected member (fig. 7 shows the steering lines are connected to inner surface of coupling member 16) such that translation of each of the plurality of steering lines deflects the tip member in an associated pre-defined direction relative to a longitudinal axis of the flexible elongate member (fig. 5 shows deflection of tip member 18 in an pre-defined direction relative to a longitudinal axis of elongate member 14).  Furthermore as stated above for claim 11 rejection, the modification of Franklin in view of Gerbi, in view of Edidin results in having the second keyed surface of the connecting member, therefore, the modification of Franklin in view of Gerbi, in view of Edidin with Oakley would additionally result in the steering lines being oriented relative to the second keyed surface of connected member.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Franklin in view of Gerbi, in view of Kondo, in view of Edidin, to have the steering lines coupled to connecting member, wherein the plurality of steering lines are oriented relative to the surface of connecting member such that translation of each of the plurality of steering lines deflects the tip member in an associated pre-defined direction relative to a longitudinal axis of the flexible elongate member,  as taught by Oakley, to be able to bend the distal member in multiple directions (col. 7, lines 27-30 of Oakley states “articulable section 16 may be bent "left or right", such that the probe head lies in a horizontal plane, or may be bent "up or down" such that it lies in the orthogonal vertical plane”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to claim 1  above and further in view of Havel et al. (US 2015/0335311; hereinafter Havel).
Regarding claim 24, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state first guiding member comprises a first step ledge, and second guiding member comprises a second step ledge. 
 Havel is in the same field of endeavor and discloses a catheter based ultrasound.  Havel teaches first guiding member (combination of 56 and 352 on the bottom in fig. 9) comprises a first step ledge (the ledge is between the projection outward between element 56 and 352), and second guiding member (combination of 56 and 352 on the top in fig. 9) comprises a second step ledge (the ledge is between the projection outward between element 56 and 352). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention (distal tip member) of Franklin in view of Gerbi, in view of Kondo to incorporate first guiding member comprises a first step ledge, and second guiding member comprises a second step ledge, as taught by Havel provide adequate support for the imaging component, and be able to pivot the transducer perpendicular to  longitudinal axis to transmit ultrasound at different angles (par. [0029] of Havel states “the pivot axis is a lateral axis (e.g. perpendicular to the longitudinal axis). Transducer 28 in conjunction with driving mechanism 32 and pivot mechanism 30 is capable of transmitting and receiving ultrasound signals in a variety of directions or orientations which are passed along data signal communication lines between transducer 28 and the ultrasound console”). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to claim 1  above and further in view of Sliwa et al. (US 2009/0163910; hereinafter Sliwa 910’).
Regarding claim 25, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state first guiding member comprises a first pair of rails, and second guiding member comprises a second pair of rails. 
 Sliwa 910’ discloses ultrasound imaging.  Sliwa teaches first guiding member comprises a first pair of rails (see fig. 1 and 2), and second guiding member comprises a second pair of rails (see fig. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention (distal tip member) of Franklin in view of Gerbi, in view of Kondo to incorporate first guiding member comprises a first pair of rails, and second guiding member comprises a second pair of rails, as taught by Sliwa 910’ to provide adequate support for the imaging component.



Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5, 66, 116)  as applied to clams 26 and 27 above and further in view of Sliwa et al. (WO 2015/108666).
Regarding claim 28, Franklin in view of Gerbi, in view of Kondo disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows that the transducer 340 is placed parallel within the tip member 336 (see fig. 21), and as stated above, Gerbi teaches the distal flat top inner wall (par. [0034] states “a flat viewing window 36 within the distal portion 32”; fig. 2A shows the flat outer wall 36; the examiner notes that the flat top 36 has flat top inner wall underneath/opposite the distal flat top outer wall), but Franklin in view of Gerbi fail to explicitly state wherein a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns. 
Sliwa is in the same filed of endeavor and discloses an ultrasound sensor bearing tip.  Sliwa teaches a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns (par. [0045] states “According to certain aspects, membranes 310, 410, 510, 610 have a thickness of no more than about 30 microns. For example, membranes 310, 410, 510, 610 can each have a thickness between about 5 microns and about 25 microns, or between about 10 microns and about 20 microns. At these dimensions, acoustic distortion and attenuation of energy passing to and/or from sensor 32 are minimized”; fig. 3 shows the membrane 312 which has a thickness between inner and outer wall).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of a wall thickness between the distal flat top inner wall and the distal flat top outer wall is less than 200 microns in the invention of Franklin in view of Gerbi in view of Kndo, as taught by Sliwa, to minimized acoustic distortion and attenuation of energy passing to and from sensor (par. [0045] states “At these dimensions, acoustic distortion and attenuation of energy passing to and/or from sensor 32 are minimized”).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 2012/0108979; hereinafter Franklin), in view of in view of Gerbi et al. (US 2007/0249939; hereinafter Gerbi), in view of Kondo et al. (US 5,66,116), in view of Sliwa et al. (WO 2015/108666) as applied to clam 28 above and further in view of Havel et al. (US 2015/0335311; hereinafter Havel).
Regarding claim 29, Franklin in view of Gerbi, in view of Kondo, in view of Sliwa disclose the invention substantially as described in the 103 rejection above, furthermore, Franklin shows a first inner sidewall of the inner cavity (fig. 19 shows a first inner sidewall of the inner cavity which is top sidewall within housing); a second inner sidewall of the inner cavity (fig. 19 shows a second sidewall of the inner cavity which is the bottom sidewall within housing 336); wherein the first inner sidewall is radially opposite the second inner sidewall (fig. 19 and 21 shows that the top sidewall which is the first inner sidewall and bottom inner sidewall which is the second side wall are radially opposite within the housing 336 since the bottom portion of the housing 336 is tubular), but Franklin in view of Gerbi, in view of Kondo, in view of Sliwa fail to explicitly state a first guide member, a second guide member, and the imaging component is position within the tip member guided by the first and second guide members. 
 Havel is in the same field of endeavor and discloses a catheter based ultrasound.  Havel teaches a first guide member extending along first inner sidewall (see 56 on the top in fig. 9); and a second guide member extending along a second inner sidewall (see 56 on the bottom in fig. 9), and wherein imaging component is positioned within tip member guided by the first and second guide member (par. [0061] states “Pivot element 58 including transducer 28”; the transducer is mounted within element 58 in fig. 9 ).  The Examiner notes that the guide member of Havel is positioned within a tip of a catheter (fig. 1 shows the tip of a catheter 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention (distal tip member) of Franklin in view of Gerbi, in view of Kondo, in view of Sliwa to incorporate a first guiding member, a second guiding member, and the imaging component is position within the tip member guided by the first and second guide members, as taught by Havel provide adequate support for the imaging component, and be able to pivot the transducer perpendicular to  longitudinal axis to transmit ultrasound at different angles (par. [0029] of Havel states “the pivot axis is a lateral axis (e.g. perpendicular to the longitudinal axis). Transducer 28 in conjunction with driving mechanism 32 and pivot mechanism 30 is capable of transmitting and receiving ultrasound signals in a variety of directions or orientations which are passed along data signal communication lines between transducer 28 and the ultrasound console”). 

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The previous claim objections has been withdrawn in view of Applicant’s amendments to the claim. 
The previous rejection under 35 USC 112 (b) to claim 8 has been withdrawn in light of Applicant’s amendment to the claim. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.
With regards to claim 1, the Examiner notes that prior art Franklin does teach wherein the catheter comprises at least one pullwire lumen which is configured to extend longitudinally along the flexible elongate member (par. [0075] states “The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body... the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10”;  and comprises an electrical cable to transfer echo signals obtained from the imaging component mounted within the tip member that propagate towards and through the distal tubular body (see 80, 82 in fig. 2, 7B; par. [0069] states “In this regard, the electrical signal line 80 may include at least a first electrical signal member 82 that extends from a distal end portion of the catheter body 10 and electronically connects to the transducer array 40 across the noted interface”).  The Examiner has provided new prior art Kondo to teach tubular body of the tip member comprises the at least one pullwire lumen (see 21 in fig. 3; col. 2, lines 33-49).

With regards to claim 26, the Examiner notes that Franklin does teach  crown element member (see either 52 and 32 in fig. 2 or 350 in fig. 9) comprising an interconnection between the tip member and the distal portion of the flexible elongate member (fig. 2 shows that crown element 32 and 52 coupling the tip member 30 with cather body 10, also fig. 9 shows element 350 coupling the tip member330 and the distal potion of the flexible elongate member 310) that is configured to fit around an electrical cable (fig. 2 shows electrical cable 80 within the crown element member; fig. 18 also shows the electrical cable 380 within crown element 350); wherein the catheter comprises at least one pullwire lumen which is configured to extend longitudinally along the flexible elongate member (par. [0075] states “The tubular outer member 22 or tubular inner member 21 may be provided with one or more passageways, or channels, extending therethrough to facilitate the passage of a pull wire for steering catheter body... the tubular outer member 22 is provided with a plurality of passageways 70, or channels, extending therethrough to facilitate the passage of corresponding pull wires 72 for steering the catheter body 10”;  and comprises the electrical cable which the crown elements fitted around to transfer echo signals obtained from the imaging component mounted within the tip member that are emitted via ultrasound beams towards and through the distal tubular body  (see 80, 82 in fig. 2, 7B; par. [0069] states “In this regard, the electrical signal line 80 may include at least a first electrical signal member 82 that extends from a distal end portion of the catheter body 10 and electronically connects to the transducer array 40 across the noted interface”; fig. 2 shows electrical cable 80 within the crown element member; fig. 18 also shows the electrical cable 380 within crown element 350).  The Examiner has provided new prior art Kondo to teach tubular body of the tip member comprises the at least one pullwire lumen (see 21 in fig. 3; col. 2, lines 33-49).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793